Citation Nr: 0027686	
Decision Date: 10/19/00    Archive Date: 10/26/00	

DOCKET NO.  99-08 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a hearing loss.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from December 1998 and February 1999 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the benefits sought on 
appeal.  The veteran, who had active service from November 
1965 to December 1969 and active duty from May 1992 to August 
1992, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.


FINDINGS OF FACT

1.  An unappealed BVA decision dated in November 1995 denied 
service connection for hearing loss and tinnitus.

2.  The evidence associated with the claims file subsequent 
to the November 1995 BVA decision is not duplicative or 
cumulative of previously considered evidence and, either 
alone or in conjunction with the evidence previously of 
record, is so significant that it must be considered in order 
to fairly decide the merits of the claim for service 
connection for hearing loss and tinnitus.

3.  The claims for service connection for hearing loss and 
tinnitus are plausible.

4.  Hearing loss was not manifested during service, within 
one year of separation from service, and is not shown to be 
causally or etiologically related to service, including 
acoustic trauma the veteran was exposed to during service.

5.  Tinnitus was not manifested during service and is not 
shown to be causally or etiologically related to the 
veteran's period of service, including acoustic trauma the 
veteran was exposed to during service.


CONCLUSIONS OF LAW

1.  The November 1995 BVA decision, which denied service 
connection for hearing loss and tinnitus, is final.  
38 U.S.C.A. §§ 7103(a), 7104(b) (West 1991); 38 C.F.R. 
§§ 20.1100, 20.1104 (1999).

2.  The evidence associated with the claims file subsequent 
to the November 1995 BVA decision is new and material, and 
the veteran's claim for service connection for hearing loss 
and tinnitus is reopened.  38 U.S.C.A. §§ 5107, 5108 (West 
1991); 38 C.F.R. §§ 3.156, 20.1105 (1999).

3.  The claims for service connection for hearing loss and 
tinnitus are well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).

4.  Hearing loss was not incurred in or aggravated by active 
service, nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (1999).

5.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991); 
38 C.F.R. §§ 3.102, 3.303 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A review of the record discloses that a November 1995 BVA 
decision denied service connection for hearing loss and 
tinnitus on the basis that neither was shown to have been 
present during service and were not shown to be etiologically 
related to service or any incident therein.  That decision 
also indicated that hearing loss was not shown within the 
one-year presumptive period following separation from 
service.  That BVA decision is final.  See 38 U.S.C.A. 
§§ 7103(a), 7104(b).  The Board would note that the veteran 
did not appeal that decision to the Court, or file either a 
Motion for Reconsideration or a Motion for Clear and 
Unmistakable Error in that decision with the Board.  Once a 
decision becomes final, absent submission of new and material 
evidence, the claim may not be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. § 5108.  The Board is obligated to 
review all evidence submitted since the claim was disallowed 
by a final decision and if the Board's decision is favorable 
to the veteran, his claim must be reopened and decided on the 
merits.  See Elkins v. West, 12 Vet. App. 209 (1999).

When a claim to reopen is presented, the VA must perform a 
three-step analysis, the first step of which is a 
determination of whether the evidence presented or secured 
since the last final disallowance of the claim is "new and 
material."  See Elkins v. West, 12 Vet. App. 209, 218-19 
(1999) (en banc); see also 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998); 38 C.F.R. § 3.156(a) 
(new and material evidence is "evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim").  Second, if the VA 
determines that the evidence is new and material, the VA must 
reopen the disallowed claim and determine "whether the 
appellant's claim, as then reopened, is well grounded in 
terms of all of the evidence in support of the claim, 
generally presuming the credibility of that evidence."  
Elkins, 12 Vet. App. 218-19.  Third, if the claim is well 
grounded, the VA must comply with the duty to assist in the 
development of the claim under 38 U.S.C.A. § 5107(a), and 
then readjudicate the claim on the merits on the basis of all 
of the evidence of record.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the three-
step analysis set forth in Elkins), overruled on other 
grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 Fed. 
Cir. 2000); Elkins, supra.  The second and third steps become 
applicable only when each preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).
The pertinent evidence associated with the claims file 
subsequent to the November 1995 rating decision includes a 
service physical examination performed in November 1969, 
which the RO conceded in the February 1999 rating decision 
was not previously of record, two identical statements dated 
in September and October 1998 from Allen J. LePeter, M.D., 
and the findings of a VA examination performed in January 
1999.

With respect to new and material evidence, the Board finds 
that the veteran has submitted new and material evidence to 
reopen his claim.  In particular, the additional service 
medical record which was not of record at the time of the 
Board's November 1995 decision is, by definition, new and 
material evidence.  "Where the new and material evidence 
consists of a supplemental report from the service 
department, received before or after the decision has become 
final, the former decision will be reconsidered by the 
adjudicating agency of original jurisdiction."  38 C.F.R. 
§ 3.156(c).  Also, the statements from Dr. LePeter suggesting 
that the veteran may have a "job-related hearing loss 
disproportionate to normal decay," would also constitute new 
and material evidence.  The Board would also observe that the 
VA examination performed in January 1999 included an opinion 
concerning the etiology of both the veteran's hearing loss 
and tinnitus.  As such, the Board finds that the claims for 
service connection for hearing loss and tinnitus are 
reopened.

The Board also finds that this additional evidence is 
sufficient to well ground the veteran's claims.  In this 
regard, the Board notes that the veteran has indicated that 
he was exposed to loud noise during service in connection 
with his duties as a helicopter pilot.  Further, the record 
contains diagnoses of hearing loss and tinnitus, as well as 
medical opinions concerning the etiology of the disorders.  
As such, the claims for service connection and tinnitus are 
well grounded.

At this point the Board would point out that the veteran 
would not be prejudiced by the Board addressing the veteran's 
claims on the merits.  The RO appears to have correctly 
determined that new and material evidence has been submitted 
to reopen the previously denied claims, found the claims well 
grounded, and adjudicated the veteran's claims on the merits.  
The veteran has been provided laws and regulations pertaining 
to service connection, and he has submitted evidence and 
arguments concerning his entitlement to service connection.

As for the merits of the veteran's claim, the evidence 
reflects that service medical records contain no complaints, 
treatment or diagnosis of hearing loss or tinnitus during 
service.  A VA examination performed in June 1991 indicates 
that the veteran had a hearing loss that satisfied the 
requirements of 38 C.F.R. § 3.385.  In particular, the 
veteran had greater than a 40-decibel loss at two 
frequencies, bilaterally.  In addition, the veteran appears 
to report that he had bilateral constant tinnitus which he 
reported had a date of onset in service.

As previously indicated, there are two letters from 
Dr. LePeter, both of which are identical, which addressed the 
veteran's hearing loss.  In particular, Dr. LePeter relates 
that the veteran asked him to review service physical 
examinations dated in November 1969 and October 1988.  Dr. 
LePeter reported that there seemed to be a significant loss 
of hearing acuity in both ears between those dates, 
particularly in the ranges of between 1,000 and 6,000.  He 
further indicated that the veteran reported that he had been 
exposed to acoustic trauma from high frequency and loud 
sounds during his service as a pilot in the Vietnam war.  Dr. 
LePeter concluded "that this case should be reviewed by the 
audiologist for the evaluation of job-related hearing loss 
disproportionate to normal decay."  

The veteran's claims file was referred to a VA audiologist 
for review in January 1999.  The examiner related: 

It is the opinion of this examiner that 
the results of the C & P [compensation 
and pension] examination and the evidence 
in the C-file do NOT provide a cause-and-
effect relationship between the noise 
exposure [the veteran] experienced during 
his active duty service and his current 
hearing loss or complaint of tinnitus.

It is an established fact that damage to 
the auditory system from noise exposure 
occurs during the exposure.  Or, 
differently stated, if an individual 
suffers hearing loss from noise exposure, 
the audiometric configuration will 
immediately represent this damage.  
Further, if the damage to the auditory 
system is permanent in nature, subsequent 
audiograms will continue to represent the 
damage.  This is significant to [the 
veteran's] claim as a hearing loss was 
measured in January of 1968.  The hearing 
loss measured 01/1968 could not have been 
permanent in nature since it is not 
represented in the subsequent evaluation 
of September 26, 1969.  From the 
"Handbook of Clinical Audiology," 
"Temporary threshold shift can vary 
hearing sensitivity . . . in a narrow 
frequency range . . . After determination 
of the noise, hearing sensitivity can 
return to the pre-exposure levels in a 
few minutes to several weeks."  (Katz, 
1985, p. 724).  In addition, any 
permanent damage to the veteran's hearing 
that occurred during this time of active 
duty would be measured on the separation 
physical.  Therefore, the evidence is 
strong that the loss was not caused by 
his active duty service [since his 
separation physical indicates normal 
hearing].  This is consistent with the 
fact that the veteran did not report any 
problems hearing while on active duty.

The veteran contends that the amount of 
noise to which he was exposed during 
active duty was sufficient to cause 
hearing loss.  However, there is not a 
direct relationship regarding the amount 
of noise an individual is exposed to and 
the resulting effect on hearing acuity.  
In fact, ". . . there are large 
individual differences in the 
susceptibility to noise-induced permanent 
threshold shift."  (Katz, 1985, p. 725).

Regarding tinnitus:  [The veteran] 
contends that his tinnitus is a direct 
result of noise exposure during active 
duty service.  However, the facts do not 
support this contention.  "[Noise-
induced]...sensorineural hearing 
loss...is frequently accompanied by 
tinnitus."  (McFadden, 1982, p. 11).  As 
stated above, active duty testing showed 
that [the veteran] did not have permanent 
hearing loss during active duty service.  
Because tinnitus is most often a 
subjective event (heard only by the 
individual), there is no objective 
measure verifying its occurrence or time 
of onset.  Without documentation that 
[the veteran] complained of tinnitus 
while he was on active duty, his tinnitus 
cannot be causally related to the noise 
exposure he experienced in the military 
(especially in the absence of any active 
duty hearing loss).

It is evident that [the veteran] 
currently has sensorineural hearing loss.  
The facts in the C-file indicate that the 
hearing loss did NOT begin during (and 
was not caused by) his active duty 
service, but rather at some time after 
1969 when he was discharged.  [The 
veteran] continued to be exposed to a 
significant amount of noise (22 years as 
a civilian pilot) following his discharge 
from active duty service.

Based on this medical evidence, the Board concludes that 
service connection for hearing loss and tinnitus is not 
warranted.  While the evidence from the veteran's private 
physician may suggest that hearing loss is related to 
service, that physician clearly indicated that the veteran's 
claims file should be reviewed by an audiologist.  In this 
regard, the Board would observe that the letters from 
Dr. LePeter indicate that his specialty is comprehensive 
ophthalmology and anterior segment surgery.  Thus, the Board 
finds that the VA examination performed in January 1999 has 
much greater probative value than the opinion of Dr. LePeter.  
Since the more specialized examination report failed to 
conclude that the veteran's hearing loss and tinnitus were in 
any way related to service, the Board concludes that the 
preponderance of the evidence is against the veteran's claims 
for service connection.  Consequently, service connection for 
hearing loss and tinnitus is not warranted.

While the Board also considered the veteran's July 1999 
hearing testimony, he offered no evidence to question or 
refute the findings in the January 1999 VA examination 
report.  The veteran testified that he was exposed to 
significant acoustic trauma as a helicopter pilot during 
service.  However, he also testified that he was provided 
annual audiology evaluations as an Army aviator that were 
more substantial than routine evaluations.  None of the 
annual audiograms indicated hearing loss for VA purposes, or 
a diagnosis of tinnitus.  Nor is the veteran's testimony that 
he was diagnosed with hearing loss in November 1969 supported 
by evidence of record.  Indeed, he also testified that he was 
not evaluated for hearing loss until he went to a private 
facility for an audiogram in 1998.  Thus, although the 
veteran's testimony is pertinent as to the symptoms of 
hearing loss and tinnitus, and when they first occurred, he 
is not competent to offer a diagnosis or establish the 
etiology of his hearing loss and tinnitus.  The question of 
whether these disabilities had their onset during service, or 
are related to service, are questions involving diagnostic 
skills which must be made by medical experts.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).



ORDER

New and material evidence has been submitted to reopen the 
claims for service connection for hearing loss and tinnitus.

The claims of service connection for hearing loss and 
tinnitus are well grounded.

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



		
	K. J. LORING
	Acting Veterans Law Judge
	Board of Veterans' Appeals








